 


110 HR 1387 IH: Jean Lafitte National Historical Park and Preserve Boundary Adjustment Act of 2007
U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1387 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2007 
Mr. Melancon introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To adjust the boundary of the Barataria Preserve Unit of the Jean Lafitte National Historical Park and Preserve in the State of Louisiana, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Jean Lafitte National Historical Park and Preserve Boundary Adjustment Act of 2007.
2.Jean Lafitte National Historical Park and Preserve boundary adjustment
(a)In GeneralSection 901 of the National Parks and Recreation Act of 1978 (16 U.S.C. 230) is amended in the second sentence by striking of approximately twenty thousand acres generally depicted on the map entitled Barataria Marsh Unit-Jean Lafitte National Historical Park and Preserve numbered 90,000B and dated April 1978, and inserting generally depicted on the map entitled Boundary Map, Barataria Preserve Unit, Jean Lafitte National Historical Park and Preserve, numbered _____, and dated ________,.
(b)Acquisition of LandSection 902 of the National Parks and Recreation Act of 1978 (16 U.S.C. 230a) is amended—
(1)in subsection (a)—
(A)by striking (a) Within the and all that follows through the first sentence and inserting the following:

(a)In General
(1)Barataria preserve unit
(A)In generalThe Secretary may acquire any land, water, and interests in land and water within the area, as depicted on the map described in section 901, by donation, purchase with donated or appropriated funds, transfer from any other Federal agency, or exchange.
(B)Limitations
(i)In generalAny private land located in the area, as depicted on the map described in section 901, may be acquired by the Secretary only with the consent of the owner of the land.
(ii)Boundary adjustmentOn the date on which the Secretary, under subparagraph (A), completes the acquisition of a parcel of private land located in the area, as depicted on the map described in section 901, the boundary of the historical park and preserve shall be adjusted to reflect the acquisition.
(iii)Jurisdiction of National Park ServiceAny Federal land acquired in the areas shall be transferred without consideration to the administrative jurisdiction of the National Park Service.
(iv)EasementsTo ensure adequate hurricane protection of communities located in the area, any land in the area identified on the map that is acquired or transferred shall be subject to any easements that have been agreed to by the Secretary and the Secretary of the Army.;
(B)in the second sentence, by striking The Secretary may also and inserting the following:

(2)French quarterThe Secretary may;
(C)in the third sentence, by striking Lands, waters, and interests therein and inserting the following:

(3)Acquisition of state landLand, water, and interests in land and water; and
(D)in the fourth sentence, by striking In acquiring and inserting the following:

(4)Acquisition of oil and gas rightsIn acquiring;
(2)by striking subsections (b) through (f) and inserting the following:

(b)Resource ProtectionWith respect to the land, water, and interests in land and water of the Barataria Preserve Unit, the Secretary shall preserve and protect—
(1)fresh water drainage patterns;
(2)vegetative cover;
(3)the integrity of ecological and biological systems; and
(4)water and air quality.; and
(3)by redesignating subsection (g) as subsection (c).
(c)Hunting, Fishing, and TrappingSection 905 of the National Parks and Recreation Act of 1978 (16 U.S.C. 230d) is amended in the first sentence by striking , except that within the core area and on those lands acquired by the Secretary pursuant to section 902(c) of this title, he and inserting on land, and interests in land and water managed by the Secretary, except that the Secretary.
(d)AdministrationSection 906 of the National Parks and Recreation Act of 1978 (16 U.S.C. 230e) is amended—
(1)by striking the first sentence; and
(2)in the second sentence, by striking Pending such establishment and thereafter the and inserting The.
3.References in law
(a)In GeneralAny reference in a law (including regulations), map, document, paper, or other record of the United States—
(1)to the Barataria Marsh Unit shall be considered to be a reference to the Barataria Preserve Unit; or
(2)to the Jean Lafitte National Historical Park shall be considered to be a reference to the Jean Lafitte National Historical Park and Preserve.
(b)Conforming AmendmentsTitle IX of the National Parks and Recreation Act of 1978 (16 U.S.C. 230 et seq.) is amended—
(1)by striking Barataria Marsh Unit each place it appears and inserting Barataria Preserve Unit; and
(2)by striking Jean Lafitte National Historical Park each place it appears and inserting Jean Lafitte National Historical Park and Preserve. 
 
